PER CURIAM.
This appeal presents for review a final order of the County Judges’ Court which revoked the probate of a will presented by the appellant. The revocation was upon the ground of undue influence. The points presented are essentially factual in nature and the order is affirmed for the reasons set forth in In Re Estate of Craig, Fla.App.1965, 179 So.2d 116.
Appellant has forcefully argued that the trial judge did not properly apply the rule relating to the burden of proof in the light of the presumption of undue influence. It is urged that the law as set forth in In Re Estate of Carpenter, Fla.App.1970, 239 So.*8642d 506, and In Re Estate of Dalton, Fla.App.1971, 246 So.2d 612 was not followed by the trial judge in the instant case. It have examined the record in the light of this contention and find nothing to substantiate appellant’s contention. The evidence submitted by appellant was sufficient to overcome the presumption but nevertheless the evidence as a whole without the benefit of the presumption is sufficient to sustain the finding of the trial judge.
Affirmed.